Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to pending claims received on 3/06/2019, which paper has been placed of record in the file.
Foreign Priority
2.	The Chinese priority claim filed on 10/13/2016 is considered.
Information Disclosure Statement (IDS)
3.	Two IDSs were filed on 7/17/2019, and 3/06/2019, they are considered. These information disclosure statements submitted were filed on/after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 6, 9-11, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being taught by Rau et al., (US Pub. 20150253144 A1).
A. Per claims 1, 10, and 19: Rau et al., teach a method, an apparatus, and an associating medium for estimating a travel time (see Rau et al., FIG. 12 ref. 12004, and para. [0007]), comprising features:
obtaining, via interface circuitry of an information processing apparatus, a request to estimate the travel time of a target travel route from a starting point to an end point (i.e., “Validate and Update a User Information to Begin a TRip”, see Rau et al., FIG. 5);
obtaining, via the interface circuitry, road traffic information along the target travel route at a current time (i.e., using related information associating with time “Compute Route (i.e., realtime & projected …), see Rau et al., FIG. 5, claim 7, and para. [0027]-[0028]); and
calculating, by processing circuitry of the information processing apparatus, the estimated travel time of the target travel route according to the obtained road traffic information and historical travel data, the historical travel data including historical travel routes, respective road traffic information for travel routes, and a respective actual travel time of each of historical travel routes (see Rau et al., Fig. 11 references 11042, 11026, 11030; para. [0007], [0028], [0033]-[0034], and [0041]).
Rau et al., disclose claimed “travel time” or “trip time”, i.e., an estimated time of delivery and arrival would imply claimed “travel time” or a duration of a trip (see Rau et al., para. [0052], and claim 1).
input for calculation (see Rau et al., para. [0028], [0033]), and using related data to calculate the estimated travel time comprising historical travel data (see Rau et al., para.[0034], [0052]-[0054]).
C. Per claims 6, and 15: Rau et al., also teach about:
processing on the road traffic information, and obtaining processed road traffic information (see Rau et al., Fig. 11 refs. 11026, (11028, 1030, 11032), 11040, 11042); and
the calculating includes calculating the estimated travel time of the target travel route according to the processed road traffic information and the historical travel data. (see Rau et al., claim 1, para.[0007], [0026], [0033], and para.[0052]).
D. Per claims 9, and 18: Rau et al., also teach about calculating/estimating a travel time (see Rau et al., para.[0007]) without separately estimating different times of different roads along a travel route (see Rau et al., Fig. 11 refs. 11008, 11010, 11018, 11026, 11028, 11040, then 11042).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 3, and 12 are rejected under 35 U.S.C.103(a) as being unpatentable over Rau et al., in view of Fowe (US Pub. 20160155325 A1).
	The rationales and reference for a rejection of claim 2 are incorporated.
	Rau et al., do not disclose that training samples are used for estimating a travel time.
However, Fowe suggests about building training samples based on the historical travel data/information, and travel time; and training samples by using a machine-learning algorithm to obtain the travel time calculation model (see Fowe para. [0046], claim 13, see also Rau et al., para. [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rau et al., with Fowe because this integration of more of the spatial models would improve an accuracy of the travel time estimation
s 7-8, and 16-17 are rejected under 35 U.S.C.103(a) as being unpatentable over Rau et al.
The rationales and reference for a rejection of claim 1 are incorporated.
A. Per claims 7, and 16: Rau et al do not expressly disclose that: calculating an estimated arrival moment based on a planned start/departure moment and the estimated travel time of the target travel route (using Rau et al.’s GPS, [0028]).
However, the examiner’s position is that if you depart at 1pm and estimating travel time is 2 hrs, one of ordinary skill in the art would understand that your arrival moment would be 3pm.
B. Per claims 8, and 17: Rau et al do not expressly disclose that calculating an estimated departure moment based on a planned arrival moment and the estimated travel time of the target travel route.
However, the examiner’s position is that if your arrival is 4pm and estimating travel time is 2 hrs, one of ordinary skill in the art would understand that your departure time would be 2pm (see also Rau et al., FIG. 13 block 13018, 13014, and 13020 wherein “current dynamic info” are those assumed information).
Above simple assumptions of one with ordinary skill in the art reads on claimed languages; therefore, claims 7-8, and 16-17 are rejected on obviousness.
Claim Objections 
s 4-5, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Claims 1-3, 6-12, 15-20 are rejected; claims 4-5, and 13-14 are objected.
13.	The attached prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662